           Case 2:20-cv-01027-RSM-MLP Document 17 Filed 11/23/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 JASON ROMERO,

 9                                Plaintiff,              Case No. C20-1027-RSM-MLP

10          v.                                            ORDER SETTING PRETRIAL
                                                          SCHEDULE
11 STATE OF WASHINGTON, et al.,

12                                Defendants.

13                                             INTRODUCTION

14          This case has been referred to the undersigned United States Magistrate Judge. The Court

15 has reviewed the Joint Status Report and Discovery Plan submitted by the parties (dkt. # 16), and

16 hereby orders the following pretrial schedule:

17                                   Event                                        Date

18     Deadline for joining additional parties                                  2/15/2021

19     Deadline for amending pleadings                                          3/15/2021

20     Expert disclosures                                                       7/25/2021

21     All motions related to discovery must be filed by this date and          8/11/2021
       noted for consideration no later than the third Friday thereafter
22     (see LCR7(d))
       Discovery to be completed by                                             9/1/2021
23



     ORDER SETTING PRETRIAL SCHEDULE - 1
           Case 2:20-cv-01027-RSM-MLP Document 17 Filed 11/23/20 Page 2 of 3




 1      All dispositive motions must be filed by this date                         10/1/2021
        and noted for consideration no later than the fourth Friday
 2      thereafter (see LCR 7(d))
        Mediation per LCR 39.1(c) must be completed no later than                  12/1/2021
 3

 4          The dates set forth in this order are firm dates that can be changed only by order of the

 5 Court, not by agreement of counsel for the parties. The Court will alter these dates only upon

 6 good cause shown. Failure to complete discovery within the time allowed is not recognized as

 7 good cause.

 8                                            TRIAL DATE

 9          A trial date will be set by the assigned District Judge, the Honorable Ricardo S. Martinez,

10 if the case has not been resolved by settlement or dispositive motions.

11                                          COOPERATION

12          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

13 possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

14 required by LCR 16.1, except as ordered below.

15 //

16 //

17 //

18 //

19 //

20 //

21 //

22 //

23 //



     ORDER SETTING PRETRIAL SCHEDULE - 2
           Case 2:20-cv-01027-RSM-MLP Document 17 Filed 11/23/20 Page 3 of 3




 1                                            SETTLEMENT

 2          If this case settles, Plaintiff’s counsel shall notify deputy clerk, Tim Farrell at (206) 370-

 3 8422 or via e-mail at: Tim_Farrell@wawd.uscourts.gov, as soon as possible. Pursuant to

 4 LCR11(b), an attorney who fails to give the Deputy Clerk prompt notice of settlement may be

 5 subject to such discipline as the Court deems appropriate. The Clerk is directed to send copies of

 6 this Order to all parties of record.

 7       DATED this 23rd day of November, 2020.

 8

 9                                                         A
                                                           MICHELLE L. PETERSON
10                                                         United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE - 3
